UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO SECTION 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 October 7, 2011 Commission File Number:000-1354901 Canadian Satellite Radio Holdings Inc. (Exact name of registrant as specified in its charter) 590 King Street West, Toronto, Ontario, M5V 1M3 (416) 361-1575 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934. Yeso Nox If “Yes” is marked, indicate below if the file number assigned to the registrant in connection with Rule 12g3-2 (b):82- EXHIBIT NUMBER DESCRIPTION News release of Canadian Satellite Radio Holdings Inc. dated October 7, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CANADIAN SATELLITE RADIO HOLDINGS INC. (Registrant) /s/ Michael Washinushi Michael Washinushi Chief Financial Officer Date:October 7, 2011
